        Case 2:20-cv-04387-GJP Document 12 Filed 04/19/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RAFAL LESZCZYNSKI, individually
 and on behalf of all others similarly
 situated,                                                 CIVIL ACTION
                        Plaintiff,                         NO. 20-4387

       v.

 D&A SERVICES, LLC,
                  Defendant.


                                         ORDER

      AND NOW, this 19th day of April, 2021, upon consideration of Defendant D&A

Services, LLC’s Motion to Dismiss (ECF 4), its Corrected Memorandum of Law (ECF 6),

Plaintiff Rafal Leszczynksi’s Opposition (ECF 7); Defendant’s Reply (ECF 8) and the

additional authority it submitted in support of its motion (ECF 9), and consistent with

the accompanying memorandum of law, it is ORDERED that Defendant’s Motion is

GRANTED and Plaintiff’s Complaint (ECF 1) is DISMISSED.

      The Clerk of Court shall mark this case as closed.

                                               BY THE COURT:


                                                /s/ Gerald J. Pappert
                                               ________________________
                                               GERALD J. PAPPERT, J.
